DETAILED ACTION
Status of Claims
The following is a final office action in response to the amendment filed March 16, 2022.  Claims 1-21 are currently pending and have been examined.



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
The rejection under 35 USC 101 has been withdrawn. 
Applicant's prior art arguments have been considered but are moot in view of the new ground(s) of rejection. 

	
	

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 6-10, 13-17, 20, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mawji et al (US 2017/0235766 A1), in view of Dzuik (US 2020/0034925 A1).  

Regarding claims 1, 8, and 15, Mawji discloses e method for establishing trust in commerce negotiations, by a processor, comprising:
            storing information associated with negotiation actions of each of a plurality of entities in a shared ledger (Mawji: paragraph [0013] - In some embodiments, the database entry may indicate a trust score for at least one entity and a current location of the respective entity or entities);
    	 calculating a trustworthiness score for at least one of the plurality of entities based on the information associated with the negotiation actions of the at least one of the plurality of entities (Mawji: Figure 15, paragraph [0037] - FIG. 15 is an illustrative process for calculating a peer trust score);
providing said calculated trustworthiness score to at least one other of the plurality of entities through the mediator agent (Mawji: Figure 17, Figure 18 - searching for entities based on trust score).
Mawji does not expressly disclose  initiating a new negotiation action between at least two of the plurality of entities through a mediator agent program receiving at least one offer in the new negotiation action, wherein represents a buyer or a seller of the new negotiation action; executing machine learning logic to generate a trustworthiness model, wherein the trustworthiness model is generated using input of at least the stored information and information associated with the new negotiation action.  Dziuk discloses: 
initiating a new negotiation action between at least two of the plurality of entities through a mediator agent program receiving at least one offer in the new negotiation action, wherein represents a buyer or a seller of the new negotiation action (Dziuk: abstract - A transaction engine facilitates the negotiation of transaction terms between users and the formation of agreement between users);
executing machine learning logic to generate a trustworthiness model, wherein the trustworthiness model is generated using input of at least the stored information and information associated with the new negotiation action  (Dziuk: abstract - A reputation engine generates trust profiles and trust scores for users, paragraph ;0078] -  the reputation engine 304 generates a user trust profile. The trust profile contains reputation data and is configured to allow the both buyers and sellers to evaluate trustworthiness of each other prior to entering into seller-financed transactions).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Mawji to have included initiating a new negotiation action between at least two of the plurality of entities through a mediator agent program receiving at least one offer in the new negotiation action, wherein represents a buyer or a seller of the new negotiation action; executing machine learning logic to generate a trustworthiness model, wherein the trustworthiness model is generated using input of at least the stored information and information associated with the new negotiation action, as taught by Dziuk because it would be useful in evaluating the trustworthiness of another party (Dziuk: abstract).

Regarding claims 2, 9, and 16, Mawji and Dziuk teach or suggest all the limitations of claims 1, 8, and 15 as noted above.  Mawji further discloses wherein the information associated with the negotiation actions of each of the plurality of entities includes at least one of offers, acceptance of offers, and transaction performance (Mawji: paragraph [0002] - The trust score may take into account data from any suitable data sources, including, but not limited to, network connectivity information, social network information, credit score, available court data, opt-in provided data, transaction history, ratings/feedback data, group/demographics data, search engine data, or any publically available information).  

Regarding claims 3, 10, and 17, Mawji and Dziuk teach or suggest all the limitations of claims 1, 8, and 15 as noted above.  Mawji further discloses wherein the shared ledger includes at least one of a blockchain and a distributed database system with a quorum-based consensus (Mawji: paragraph [0052] - For example, key-value store 112 may implement Hadoop's own distributed file system (DFS) or a more scalable column-oriented distributed database, such as Hbase).  

Regarding claims 6, 13, and 20, Mawji and Dziuk teach or suggest all the limitations of claims 1, 8, and 15 as noted above.  Mawji further discloses causing said calculated trustworthiness score to be utilized in an offer decision strategy of the at least one other of the plurality of entities (Mawji: paragraph [0137] - In some embodiments, processing circuitry may anticipate an increase or decrease in a trust score as a result of making a certain decision. The processing circuitry may provide an alert to an end user, for example through one of user interface 600 or 700, that indicates to the end user that the trust score of the end user will increase/decrease as a result of the decision).  

Regarding claims 7, 14, and 21, Mawji and Dziuk teach or suggest all the limitations of claims 1, 8, and 15 as noted above.  Mawji further discloses wherein the information associated with negotiation actions of each of a plurality of entities includes information associated with previous negotiation actions of each of the plurality of entities, and further comprising receiving information associated with current negotiation actions of each of the plurality of entities (Mawji: paragraph [0137] - In some embodiments, processing circuitry may anticipate an increase or decrease in a trust score as a result of making a certain decision).  


Claims 4, 5, 11, 12, 18, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mawji et al (US 2017/0235766 A1), in view of Dzuik (US 2020/0034925 A1), and further in view of Griffiths et al (US 2015/024601 A1).  

Regarding claims 4, 11, and 18, Mawji and Dziuk teach or suggest all the limitations of claims 1, 8, and 15 as noted above.  The combination of Mawji and Dziuk does not disclose wherein the calculating of the trustworthiness score for the at least one of the plurality of entities includes determining a trustworthiness score vector for the at least one of the plurality of entities.  However, Griffiths teaches wherein the calculating of the trustworthiness score for the at least one of the plurality of entities includes determining a trustworthiness score vector for the at least one of the plurality of entities (Griffiths: paragraph [0037] - Therefore, the outputs from the user interface 216, biometric sensors 210, and sensors 212 may be processed by authentication system 215 for use by local trust broker 220, which may also score this information (e.g., based upon quality or other features), and may form a trust vector for transmission as an authentication response 219 to the authenticating entity 221. In particular, using data received from the user interface 216, biometric sensors 210 and sensors 212, authentication system 215 and local trust broker 220 may compute and periodically, quasi-continuously or continuously update one or more components of a trust vector).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the combination of Mawji and Dziuk, in the apparatus and method wherein the calculating of the trustworthiness score for the at least one of the plurality of entities includes determining a trustworthiness score vector for the at least one of the plurality of entities, as taught by Griffiths since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so because it would be useful in verifying an entity (Griffiths: paragraph [0003]).

Regarding claims 5, 12, and 19, Mawji, Dziuk, and Griffiths teach or suggest all the limitations of claims 4, 11, and 18 as noted above.  Griffiths further discloses wherein the determining of the trustworthiness score vector for the at least one of the plurality of entities includes determining a vector component for each of a plurality of trustworthiness criteria within the information associated with the negotiation actions of the at least one of the plurality of entities (Griffiths: paragraph [0037] - Therefore, the outputs from the user interface 216, biometric sensors 210, and sensors 212 may be processed by authentication system 215 for use by local trust broker 220, which may also score this information (e.g., based upon quality or other features), and may form a trust vector for transmission as an authentication response 219 to the authenticating entity 221. In particular, using data received from the user interface 216, biometric sensors 210 and sensors 212, authentication system 215 and local trust broker 220 may compute and periodically, quasi-continuously or continuously update one or more components of a trust vector).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2013/0242340 A1, Liu et al discloses METHOD AND SYSTEM FOR ENABLING DECENTRALIZED, TRUSTWORTHY AND COLLABORATIVE SHARING OF SERVICES.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625



/KATHLEEN PALAVECINO/Primary Examiner, Art Unit 3625